Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1 – 22 are rejected under 35 U.S.C 103. 
Response to Arguments
	The following is in response to applicant’s remarks filed 01/06/2021.
	Applicant submits that claims 1 and 11 are not anticipated by US20150147598A1 to Inoue. Specifically, that Inoue does not contain that limitation for a second region having a thickness greater than T1. Further, applicant contests the previous assertion that “the displacement of material during formation of protrusions changes the thickness of the stack electrode foils making the protrusions have different thickness than the original stack of foils”, and asserts that it is made without adequate citation. 
	The examiner finds the applicant’s arguments persuasive, and the previous rejection under 35 U.S.C 102 for claims 1 and 11 has been overcome. 
	Rejections of claims 1 and 11 have been amended to include further teachings from the previously cited Hirose. 
	New claims 21 and 22 have been rejected under a newly cited reference in combination with Inoue and Hirose. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, US20150147598A1, and Hirose, US20190224776A1.

For claim 1, Inoue teaches a secondary battery comprising:
a first electrode plate including a first core body (positive electrode sheet (20)) [0008] made of metal and a first active material layer (positive active material (21)) [0047] disposed on the first core body (positive electrode sheet (20)) [0008] [fig. 6], the first core body (electrode body) [0008] being layered [fig. 6]; and a first current collector (joining member (63)) [0049] made of metal and joined to the layered first core body (electrode body) [0008][fig. 13], wherein the layered first core body (electrode body) [0008] includes a joined portion (foil welded part (12c)) [0065] that is joined to the first current collector (joining member (63))[0065] 

Inoue does not teach a second region having a thickness more than T1 in a layered direction of the first core body 
Hirose teaches an electrode foil (4) consisting of multiple layers of metal foil (layered body) [0018] being joined to a current collector (3) by ultrasonic welding [0020]. Further, Hirose teaches a second region (T3) having thickness greater than T1 as shown in edited figure 4 below. 

    PNG
    media_image1.png
    738
    1234
    media_image1.png
    Greyscale


	Additionally, Hirose teaches the convex protrusions (9) are formed when a plastic flow of metal from the electrode foil (4) is displaced by the horn (5) into the spaces between horn protrusions (5b)[0023]. Moreover, it is explained that whenever the foil flow reaches the surface of the main anvil (5) foil protrusions (6) are prevented from flowing any further which may cause 
	Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching a second region of convex portions as in Hirose with the welded body of Inoue to prevent the creation of cracks and deformation. 

For claim 2, modified Inoue teaches the secondary battery according to claim 1,
Further, Inoue teaches wherein the first region includes a recess (square frustum-shaped recess)[fig. 16] and
wherein the recess includes a flat portion [fig. 16] at a bottom thereof [0059].

For claim 3, modified Inoue teaches the secondary battery according to claim 1, 
Further, Inoue teaches wherein the second region (raised portion of 12C) tapers in a direction away from the first current collector (raised portion of (14D)).

For claim 4, modified Inoue teaches the secondary battery according to claim 1, 
Further, Inoue teaches wherein the first core body (positive electrode sheet (20)) [0008] is made of aluminum (aluminum foil) [0008] or an aluminum alloy and
Inoue does not teach wherein, when a thickness of a thinnest portion of the first region is T2 and a thickness of a thickest portion of the second region is T3, T2/T1 is 0.70 to 0.95 and T3/T1 is 1.02 to 1.53.
Hirose does not teach the claimed numerical relationship between T1 – T3. However, the thicknesses that are claimed are result effective variables responsible for the above parameters. 
Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching for protrusion height as in Hirose with the welded stack of Inoue to arrive at the optimized range as claimed through routine optimization. 

For claim 5, modified Inoue teaches the secondary battery according to claim 1, 
Further, Inoue teaches wherein the first core body is made of copper or a copper alloy (copper)[0042].
Inoue does not teach wherein, when a thinnest portion of the first region is T2 and a thickest portion of the second region is T3, T2/T1 is 0.75 to 0.90 and T3/T1 is 1.10 to 1.98.
Hirose teaches use of an ultrasonic welding configuration for binding layers of electrode foil (4) to a collector plate (3) for use in a secondary battery. Further, Hirose teaches that the height of the protrusion created in the welding process is a variable that impacts characteristics such as holding force between work (2) and the horn (5)[0027], prevention of creation of cracks and deformation [0026], and joining strength between welded parts [0029]. Hirose does not teach the claimed numerical relationship between T1 – T3. However, the thicknesses that are claimed are result effective variables responsible for the above parameters. 


For claim 6, modified Inoue teaches the secondary battery according to claim 1, 
Further, Inoue teaches in the first region, the layers of the first core body (foil layered part)[0021] in contact with each other are joined to each other by diffusion bonding (ultrasonic welding)[0021].

For claim 7, modified Inoue teaches the secondary battery according to claim 1, 
Further, Inoue teaches wherein, in the first region (recess portion of 12C)[fig. 16], the first core body (positive electrode sheet (20))[0008]  includes, at a center portion (center of recess portion 12C) in a thickness direction (thickness direction 12C) of the first core body, a portion that has not melted (center between recesses) [fig. 16] during joining of the first core body (positive electrode sheet (20))[0008] to the first current collector (joining member (63)) [0049].

For claim 8, modified Inoue teaches the secondary battery according to claim 1, 
Inoue does not teach wherein a joining strength between the layers of the first core body in the first region is higher than a joining strength between the layers of the first core body in the second region.
Hirose teaches that the joining strength of the core body (work (2)) is increased as a contact area between the electrode foil (4) and the horn (protrusions (5b)) is increased [0029]. 
Then it would have been obvious to one skilled in the art at the time of filing to combine the teaching of Hirose with the layered regions of Inoue to have the desired joining strength of the first region.

For claim 9, modified Inoue teaches the secondary battery according to claim 1,
Further, Inoue teaches wherein a thickness T2 of a thinnest portion of the first region is more than a thickness T4 of a thinnest portion of a portion of the first current collector joined to the first core body (combined tab portion (12C) at its thinnest portion is still thicker than current collector (63Y)[fig. 14].

For claim 10, modified Inoue teaches the secondary battery according to claim 1,
Inoue does not teach wherein, when a thickness of a thinnest portion of the first region is T2, a thickness of a thinnest portion of a portion of the first current collector joined to the first core body is T4, and a thickness of a thickest portion of a portion of the first current collector joined to the first core body is T5, (T5−T4) is more than (T1−T2).
Hirose teaches use of an ultrasonic welding configuration for binding layers of electrode foil (4) to a collector plate (3) for use in a secondary battery. Further, Hirose teaches that the height of the protrusion created in the welding process is a variable that impacts characteristics such as holding force between work (2) and the horn (5)[0027], prevention of creation of cracks and deformation [0026], and joining strength between welded parts [0029]. Hirose does not teach the claimed numerical relationship between thicknesses T1 – T5. However, the thicknesses that are claimed are result effective variables responsible for the above parameters. 
Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching for protrusion height as in Hirose with the welded stack of Inoue to arrive at the optimized range as claimed through routine optimization. 

For claim 11, Inoue teaches a method of manufacturing a secondary battery including a first electrode plate that includes a first core body made of metal (positive electrode sheet (20))[0008] and a first active material layer (positive active material (21))[0047] disposed on the first core body (positive electrode sheet (20))[0008], 
the first core body being layered (positive electrode sheet (20))[0008][fig. 6], and a first current collector made of metal (joining member (63))[0049] and joined to the layered first core body (electrode body)[0008], the method comprising:
a first process of arranging the first current collector (joining member (63))[0049] on an outer surface of the layered first core body (electrode body)[0008][0044][fig. 13]; and
a second process of joining the layered first core body (electrode body)[0008] and the first current collector (joining member (63))[0049] to each other by applying ultrasonic vibrations (resistance welding)[0044] to the layered first core body and the first current collector thereby providing the layered first core body [0044] with a joined portion (area where foiled welded part (12) connected to joining member (63))[0044] joined to the first current collector, wherein, when a product of a thickness of one layer of the first core body (thickness of foil vicinity portions (12B)) [fig. 15] before being joined and the number of layers of the first core body at the joined portion is T1 (layers not yet joined to collector) [fig. 8], 

a second region (raised portion of 12C (13D)) having a thickness more than T1 are formed in the joined portion (position part (13D) to position part (14D))[fig. 16] in a layered direction (direction DT) [fig. 15] of the first core body as a result of the second process.
Inoue does not teach ultrasonic welding of the collector to the layered core body, or the core body and collector being held between an anvil and a horn.
Hirose teaches an joining process wherein an layered body (4) is ultrasonically welded to a collector (3) by a horn (5) and anvil (1) [0020][fig. 1].
It is known in the art to combine the current collector lead with the stack of collectors from the individual cells with ultrasonic welding to make a terminal. It would have been obvious to rearrange the steps to resistance weld the individual cells collectors together, and then ultrasonic weld those combined layers to the current collector lead terminal member as shown in Hirose. 

For claim 12, modified Inoue teaches the method of manufacturing the secondary battery according to claim 11, 
Further, Inoue teaches wherein, in the second process, a portion of a metal (positive electrode foil (28) of the positive foil vicinity portions (12B)) constituting a portion that becomes the first region (recess portion of 12C (13E)) moves to a portion that becomes the second region (raised portion of 12C (13D)). Horn and anvil press electrode foil to create the regions during an ultrasonic welding step. [0058] 

claim 13, modified Inoue teaches the method of manufacturing the secondary battery according to claim 11, 
Further, Inoue teaches wherein, in the second process, a center portion (area between top and bottom recesses) [fig. 16] of the first core body in a thickness direction (thickness direction DT)[fig. 16] does not melt in the first region (recess portion of 12C (13E)) , and surfaces of the layers of the first core body are joined to each other by diffusion bonding (ultrasonic welding)[0021].

For claim 14, modified Inoue teaches the method of manufacturing the secondary battery according to claim 11, 
Further Inoue teaches wherein the first region (recess portion of 12C (13E)) includes a recess and wherein the recess includes a flat portion at a bottom thereof [fig. 16].

For claim 15, modified Inoue teaches the method of manufacturing the secondary battery according to claim 11, 
Further, Inoue teaches wherein the second region tapers (raised portion of 12C (13D)) in a direction away from the first current collector [fig.16].

For claim 16, modified Inoue teaches the method of manufacturing the secondary battery according to claim 11,wherein the first core body is made of aluminum or an aluminum alloy and
Inoue does not teach wherein, when a thickness of a thinnest portion of the first region is T2 and a thickness of a thickest portion of the second region is T3, T2/T1 is 0.70 to 0.95 and T3/T1 is 1.02 to 1.53.
Hirose does not teach the claimed numerical relationship between thicknesses T1 – T5. However, the thicknesses that are claimed are result effective variables responsible for the above parameters. 
Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching for protrusion height as in Hirose with the welded stack of Inoue to arrive at the optimized range as claimed through routine optimization. 

For claim 17, modified Inoue teaches the method of manufacturing the secondary battery according to claim 11,
Further, Inoue teaches wherein the first core body is made of copper or a copper alloy (copper)[0042]
Hirose teaches use of an ultrasonic welding configuration for binding layers of electrode foil (4) to a collector plate (3) for use in a secondary battery. Further, Hirose teaches that the height of the protrusion created in the welding process is a variable that impacts characteristics such as holding force between work (2) and the horn (5)[0027], prevention of creation of cracks and deformation [0026], and joining strength between welded parts [0029]. Hirose does not teach the claimed numerical relationship between thicknesses T1 – T5. However, the thicknesses that are claimed are result effective variables responsible for the above parameters. 


For claim 18, modified Inoue teaches the method of manufacturing the secondary battery according to claim 11, 
Further, Inoue does not teach wherein a joining strength between the layers of the first core body in the first region is higher than a joining strength between the layers of the first core body in the second region.
Hirose teaches that the joining strength of the core body (work (2)) is increased as a contact area between the electrode foil (4) and the horn (protrusions (5b)) is increased [0029]. The first region has more surface area in contact with the horn when being processed, so it would be an obvious result for it to have a greater joining strength. 
Then it would have been obvious to one skilled in the art at the time of filing to combine the teaching of Hirose with the layered regions of Inoue to have the desired joining strength of the first region.

For claim 19, modified Inoue teaches the method of manufacturing the secondary battery according to claim 11, 
Further, Inoue teaches wherein a thickness T2 of a thinnest portion of the first region is more than a thickness T4 of a thinnest portion of a portion of the first current collector joined to the first core body (combined tab portion (12C) at its thinnest portion is still thicker than current collector (63Y)[fig. 14].

For claim 20, modified Inoue teaches the method of manufacturing the secondary battery according to claim 11,  
Inoue does not teach when a thickness of a thinnest portion of the first region is T2, a thickness of a thinnest portion of a portion of the first current collector joined to the first core body is T4, and a thickness of a thickest portion of a portion of the first current collector joined to the first core body is T5, (T5−T4) is more than (T1−T2).
Hirose teaches use of an ultrasonic welding configuration for binding layers of electrode foil (4) to a collector plate (3) for use in a secondary battery. Further, Hirose teaches that the height of the protrusion created in the welding process is a variable that impacts characteristics such as holding force between work (2) and the horn (5)[0027], prevention of creation of cracks and deformation [0026], and joining strength between welded parts [0029]. Hirose does not teach the claimed numerical relationship between thicknesses T1 – T5. However, the thicknesses that are claimed are result effective variables responsible for the above parameters. 
Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching for protrusion height as in Hirose with the welded stack of Inoue to arrive at the optimized range as claimed through routine optimization. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, US20150147598A1, and Hirose, US20190224776A1 as applied to claim 1 and 11 above, and further in view of Yamamoto, US20190109348A1.

Regarding claim 21, modified Inoue teaches the secondary battery according to Claim 1.
Inoue does not teach wherein a plurality of recesses are formed on a surface of the first current collector opposite to a surface facing the first core body.
	Yamamoto teaches a secondary battery wherein a first core body (collector foil stacked portion (102)[0005] is ultrasonically welded to a first current collector (collector connection plate (101))[0005] wherein the first current collector plate has recesses on a surface opposite a surface facing the first core body [fig. 12]. This configuration is known in the art and yields predictable results. 
	Then, it would have been obvious to one skilled in the art before the filing date to combine the teachings for protrusions on the opposite surface of the collectors as in Yamamoto to the ultrasonically welded secondary battery of modified Inoue to achieve predictable results.
	
Regarding claim 22, modified Inoue teaches the method of manufacturing the secondary battery according to Claim 11, 
Modified Inoue does not teach wherein a plurality of recesses are formed on a surface of the first current collector opposite to a surface facing the first core body.
Yamamoto teaches a secondary battery wherein a first core body (collector foil stacked portion (102)[0005] is ultrasonically welded to a first current collector (collector connection plate (101))[0005] wherein the first current collector plate has recesses on a surface opposite a surface facing the first core body [fig. 12]. This configuration is known in the art and yields predictable results. 
	Then, it would have been obvious to one skilled in the art before the filing date to combine the teachings for protrusions on the opposite surface of the collectors as in Yamamoto to the ultrasonically welded secondary battery of modified Inoue to achieve predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SARAH A. SLIFKA/            Primary Examiner, Art Unit 1796